Citation Nr: 0002952	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  95-07 265	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for low back 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1970.  This case was remanded by the Board of 
Veterans' Appeals (Board) in August 1997 to the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, for additional development.  The case is again 
before the Board.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
determination of the issues on appeal has been obtained by 
the RO. 

2.  A seizure disorder was not present until more than one 
year after service and is not etiologically related to 
service, including service exposure to herbicides.

3.  Low back disability was not present in service and is not 
etiologically related to service.


CONCLUSIONS OF LAW

1.  A seizure disorder was not incurred in or aggravated by 
service, nor may a seizure disorder be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

2.  Low back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims for service connection for a seizure 
disorder and for low back disability are well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  The Board is also 
satisfied that all relevant facts have been properly 
developed with respect to these issues and that no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by statute.

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991).  Service incurrence of epilepsy 
may be presumed if it is manifested to a compensable degree 
within one year after service discharge.  38 U.S.C.A. 
§§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  
Service connection may be granted for any disease diagnosed 
after service when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The veteran's service medical records do not reveal any 
pertinent complaints on his January 1966 medical history 
report and all body systems were within normal limits on 
physical examination in January 1966.  A minor sprain of the 
ankles was noted on September 30, 1966.  It was reported on 
October 3, 1966, that the veteran had incurred bilateral 
ankle sprain jumping over a ditch.  There were no 
neurological or back complaints on his July 1970 discharge 
medical history report, on which he wrote that he considered 
his health to be very good; and his physical condition was 
within normal limits on examination in July 1970.

The veteran was hospitalized at Baptist Memorial Hospital in 
August 1980 for a ten year history of "spells."  With many 
of these, the veteran said that he had an aura of micropsia, 
nausea, or déjà vu and then he was amnesic for about fifteen 
seconds or could not move; his wife said that he appeared 
dazed.  He indicated that he could have from four a day to 
one a month, but they averaged about one a week.  There was 
no history of head trauma or headache and no family history 
of seizures.  A nuclear cerebral angiogram, brain scan, and 
CT scan of the head were normal.  A sleep deprivation "EG" 
appeared to show some intermittent, infrequent, left, 
temporal, sharp waves consistent with psychomotor seizures 
but not completely diagnostic.  The veteran's hospital course 
was considered uneventful.  He was discharge on Dilantin.  
The diagnosis was psychomotor seizures, not proven.

February 1989 to November 1990 statements from Suncoast 
Medical Clinic and Michael D. Eastridge, Ph.D., reveal that 
the veteran was seen for possible seizures.  
Electroencephalograms (EEG) in February and December 1989 
were normal.  Dr. Eastridge concluded in December 1989 that 
the results were consistent with a mild seizure disorder. 

January 1991 to February 1992 records from Neurology Clinics 
Inc. reveal impressions of complex partial seizures and low 
back pain.  

On VA examination in April 1991, the veteran said that he 
began to have symptoms such as frequent dizziness, 
disorientation, and confusion in the mid 1970's; he also 
noted back and neck problems.  An EEG was normal.  The 
diagnoses were moderate depression; neurological episodes, 
which were treated with seizure medication with some success; 
and low back pain, musculoskeletal.

Evidence on file indicates that the veteran was awarded 
Social Security Administration disability benefits in 
February 1992 due to seizures.

On VA examination in September 1992, the veteran gave a 
history of seizures since the early to mid-1970's.  Physical 
examination of the back revealed minimal scoliosis with some 
limitation of motion of the low back but no muscle spasm, 
tenderness, or radiculopathy.  The diagnoses were history of 
seizure-like disorders, treated with medication, psychiatric 
basis suspected by neurologist; low back pain, 
musculoskeletal; and X-ray evidence of degenerative disc 
changes, spondylolysis.

March 1993 to February 1996 records from Neurology Clinics 
Inc. reveal diagnoses involving seizures and low back 
disability.  The diagnoses included complex partial seizures; 
low back pain, musculoskeletal; and spondylitic changes at 
L4-S1.   

The veteran was hospitalized at St. Luke's Hospital in May 
1993 to determine whether he was a candidate for seizure 
surgery versus further medication management.  An MRI of the 
brain was negative.  The pertinent impression was intractable 
partial simple and partial simple to partial complex seizure 
disorder that appeared to be emanating from the right 
temporal head region.

June 1993 to December 1994 records from William E. Rosenfeld, 
M.D., of the Comprehensive Epilepsy Care Center for Children 
and Adults, reveal treatment for seizures.  

The veteran was given an Agent Orange examination in August 
1994; the diagnoses included complex partial temporal lobe 
seizures, partially controlled; osteoarthritis of the lumbar 
spine; and possible degenerative disc disease.

The veteran testified in support of his claim at a personal 
hearing at the RO in February 1995.

VA outpatient records from July 1995 to May 1997 reveal 
continued treatment for a seizure disorder.

According to an October 1995 statement from Dr. Rosenfeld, 
the veteran's seizures were better.  Dr. Rosenfeld concluded 
in April 1997 that it was possible that the veteran's 
seizures were related to head injuries or chemical exposure 
in Vietnam and that he could have injured his back in a fall 
in service.

The veteran testified at a personal hearing before the 
undersigned sitting at the RO in April 1997 that he has had 
seizures since service as a result of either his exposure to 
chemicals, such as Agent Orange, or head trauma; and that he 
injured his back when he fell into a ditch in service, 
although there is no record of this because some of his 
service medical records are missing.

On VA orthopedic examination of the veteran's back by a 
physician's assistant in May 1998, the veteran said that he 
injured his back and sprained his ankle when he fell into a 
ditch in 1966 or 1967 and that he now had weekly flare-ups 
with severe pain.  Examination revealed some loss of back 
motion.  The examiner indicated that the veteran's claims 
files had been reviewed and concluded that it was less likely 
than not that the veteran sustained the injury that he 
described in service since there was no documentation that he 
injured his back at the time that he injured his ankle.

On VA examination for epilepsy and narcolepsy in May 1998 by 
a neurologist, the examiner noted that he had reviewed the 
claims files and that there was no reference in the service 
records to a spinal injury, a head injury or chemical 
exposure.  The veteran said that he began to have seizures in 
the late 1960's.  The examiner noted that there was no 
evidence of narcolepsy.  The examiner concluded that there 
was a substantial body of evidence of a convulsive disorder 
but no convincing evidence of a brain injury or disorder.  
The examiner noted that the evidence on file did not show 
seizures in service and no documentation of trauma or other 
service event sufficient to cause seizures.  The examiner 
also noted that Dr. Rosenfeld's conclusions involving service 
chemical exposure, possible head injury between 1967 and 
1968, and a service spinal injury are not supported by the 
evidence of record.

The veteran could not tolerate a June 1998 VA PET scan 
because of claustrophobia.

According to a September 1998 supplement to the May 1998 
epilepsy examination report by the same physician, the 
information contained in the record is consistent with the 
diagnosis of lumbar spondylosis.  The examiner noted that the 
initial clinical evidence of seizures was in 1980 and that 
there was no direct information concerning the etiology of 
the veteran's seizures, which suggested that the veteran 
suffered from some inborn disorder that became manifest 
perhaps as early as 1972 or before or that he had acquired an 
indolent and minimally progressive condition for which there 
was currently no direct information.  The examiner concluded 
that it was not possible to state that it is at least as 
likely as not that the veteran's seizure disorder was 
manifest during service or within a year of discharge.

According to an April 1999 statement on file, an orthopedic 
specialist signed off on the May 1998 orthopedic examination 
report of the veteran.

Although there is evidence on file both for and against the 
veteran's claims, the Board is of the opinion that the 
preponderance of the evidence is against the veteran's claims 
for service connection for a seizure disorder and for low 
back disability.  The veteran's service medical records, 
including his July 1970 discharge medical history and 
examination reports, do not contain any complaints or 
diagnosis of either a seizure disorder or low back 
disability.  Although the veteran has contended that he 
injured his back in service at the same time that he injured 
his ankles, when he fell into a ditch, and that it is not 
noted because some of his service medical records are 
missing, the Board notes that there is no evidence on file 
that some service medical records are missing.  Additionally, 
the veteran noted on his discharge medical history report 
that he considered his health to be very good.  Moreover, he 
has not presented any clinical evidence to rebut the finding 
of a normal neurological system and spine in July 1970.  The 
first recorded complaints of a possible seizure disorder are 
not until the veteran's hospitalization at Baptist Memorial 
in August 1980, and the presence of a seizure disorder was 
not proven at that time.  The initial diagnosis of a seizure 
disorder or back disability was not until many years after 
service discharge.  The Board notes that seizure disorder is 
not among the diseases subject to presumptive service 
connection on an Agent Orange basis.  See 38 C.F.R. 
§ 3.309(e) (1999).

Although Dr. Rosenfeld concluded in April 1997 that it was 
possible that the veteran's seizures related to head injuries 
or exposure to chemicals in service and that he could have 
injured his back in a fall in service, the possibility of a 
causal connection is insufficient to warrant a grant of 
service connection.  The evidence supportive of a claim must 
be at least in equipoise with that against the claim to 
establish entitlement to service connection.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).

Additionally, the Board notes that Dr. Rosenfeld, who did not 
begin treating the veteran until 1993, based his conclusions 
on the veteran's subjective history and has not provided or 
identified any evidence to support his conclusions.  A VA 
neurologist concluded, after reviewing the record, that there 
was no evidence on file of a service head or back injury or 
of service exposure to chemicals or any other service event 
sufficient to cause seizures.  The neurologist found that Dr. 
Rosenfeld's conclusions were not supported by the evidence of 
record and that it was not possible to state that it is at 
least as likely as not that the veteran's seizure disorder 
was incurred in service or within a year of discharge.  On VA 
orthopedic examination in May 1998, the examiner concluded 
that there was no documentation of a back injury in service 
and that, therefore, it is less likely than not that the 
veteran's current back complaints are due to service injury.  
Although the veteran maintains that the orthopedic 
examination was not conducted by a physician, the Board notes 
that there is evidence on file that an orthopedic specialist 
read the June 1998 orthopedic report and approved it.  
Consequently, because the Board must conclude that any 
current seizure disorder and low back disability is unrelated 
to service, service connection for a seizure disorder and for 
low back disability is denied.


ORDER

Service connection for a seizure disorder and for low back 
disability is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

